Mr. Presiding Justice Baume delivered the opinion of the court. The abstract in this case is not in compliance with rule 21 of this court. It is a mere index of the record, and we are unable to determine, from an examination of it, whether there was error in the action of the court below in dismissing the appeal of plaintiff in error in that court and ordering the writ of retorno. Kellogg Newspaper Co. v. Corn Belt Nat’l Bldg. & Loan Ass’n, 210 Ill. 419. Furthermore, there is no bill of exceptions in the record, and the action of the court in dismissing the appeal upon motion of defendants in error is not preserved for review in this court. Such motion, together with the ruling of the trial court granting the same, and the exception of plaintiff in error to such ruling, does not properly appear in the common-law record. These matters can only be brought to the attention of this court by bill of exceptions signed and sealed by the trial judge. C., R. I. & P. Ry. Co. v. Town of Calumet, 151 Ill. 512. Because the abstract is insufficient, and there is no bill of exceptions in the record, the judgment is affirmed. Affirmed.